Citation Nr: 1415885	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the RO in Los Angeles, California, from which the appeal was certified.  

The Veteran testified at a March 2013 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.  At that hearing, the Veteran asked that the record be held open for 60 days so that he could submit private medical evidence.  The record was held open for that period; the record does not reflect that this evidence has been submitted.

The issues of entitlement to service connection for dizziness and/or vertigo, to include as one for compensation under the provisions of 38 U.S.C.A. § 1151, as well as whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of right tympanic membrane perforation, were raised during the Veteran's March 2013 Board hearing.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his March 2013 Board hearing, the Veteran challenged the adequacy of the December 2011 VA examination.  He felt it was inconsistent that the results showed his hearing acuity significantly decreased while the word recognition percentage in his right was 100 percent (as compared to 80 percent at the June 2009 VA examination).  He asserted that VA should not make a determination as to the current severity of his hearing loss using these results, especially since his ability to understand conversations and other spoken-word situations decreased after his November 2011 ear surgery.  Although the Veteran's assertions are plausible, it is beyond the purview of the Board to determine whether the December 2011 VA examination results were invalid.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

To that end, the Veteran also testified that he had undergone audiology testing with a private practitioner that revealed more severe hearing loss than documented by the VA examinations of record.  Because VA is on notice of this outstanding pertinent medical evidence, it must be obtained.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding private or VA treatment records.  As part of this directive, ask that the Veteran submit the private hearing evaluation he referenced during the March 2013 Board hearing, or provide authorization so that VA can obtain it.  If the Veteran provides authorization, obtain the private hearing evaluation report; if it is unavailable, document that fact in the record.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.  The claims folder should be made available and reviewed by the examiner.  The examination should include puretone threshold testing (in decibels) and Maryland CNC testing; the Veteran's hearing should be tested without hearing aids.  The examiner should ask the Veteran to describe in detail his situations of greatest hearing difficulty and the impact that his hearing loss disability has on his occupational and social environments.  Any opinions offered by the examiner should be fully explained.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



